Citation Nr: 0010541	
Decision Date: 04/20/00    Archive Date: 04/28/00

DOCKET NO.  96-42 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Eldon E. Nygaard, Esq.


ATTORNEY FOR THE BOARD

K. Conner, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1959 to 
August 1962.

This matter originally came to the Board of Veterans' Appeals 
(Board) from a February 1996 rating decision of the 
Department of Veterans Affairs (VA) Sioux Falls Medical and 
Regional Office Center (RO), which reopened a previously 
denied claim of service connection for a low back disability, 
and denied it on the merits.  

The veteran duly appealed the RO's decision and in January 
1998, the Board of Veterans' Appeals (Board) likewise 
determined that the veteran had submitted new and material 
evidence to reopen his claim, but remanded the matter for 
additional development of the evidence prior to final 
appellate review.  Thereafter, in an October 1998 decision, 
the Board denied service connection for a low back 
disability.

The veteran appealed the Board's October 1998 decision to the 
U.S. Court of Appeals for Veterans Claims (Court).  While the 
case was pending before the Court, in August 1999, the 
veteran's attorney and a representative of the VA Office of 
General Counsel, on behalf of the Secretary, filed a Joint 
Motion for Summary Remand and to Stay Further Proceedings.  
In the Joint Motion, the parties indicated that they felt 
that the Board had "not adequately weighed [private] medical 
opinions as to the incurrence of the veteran's back 
disability versus the findings of the VA physicians."  

By August [redacted] 1999 Order ([citation redacted]), the Court granted the 
parties' motion, vacated the Board's October 1998 decision 
denying service connection for a low back disability, and 
remanded the matter for readjudication consistent with the 
August 1999 Joint Motion.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The most probative competent medical evidence of record 
disassociates the veteran's current back disability from his 
period of service, including the in-service back injury.


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5107 
(West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

The veteran's August 1959 military enlistment medical 
examination report is negative for complaints or findings of 
a back disorder.

In-service medical records show that in August 1960, the 
veteran sought treatment for low back pain, which he 
indicated was worse when he walked fast and when he bent 
over.  He reported that he had been playing softball the 
night before and had felt a "snap" in the left side of the 
low back.  He also indicated that he had had similar trouble 
to a lesser degree for the previous two months.  On 
examination, there was a moderate spasm of the paravertebral 
muscles.  Straight leg raising on the left was positive at 35 
to 40 degrees.  Deep tendon reflexes were normal.  The 
impression of the examiner was back strain and the veteran 
was instructed to apply heat.  Disposition was to quarters 
for the rest of the day and light duty for four days.  

The remainder of the veteran's service medical records are 
negative for any further evaluation or treatment for back 
pain.  At his May 1962 military separation medical 
examination, the veteran specifically denied painful joints 
and clinical evaluation of his spine was normal.

Private and VA medical evidence medical evidence of record, 
dating from 1953 to 1986, is negative for complaints or 
findings of a low back disorder until a period of VA 
hospitalization from March to April 1970.  Although the 
veteran was hospitalized at that time for an unrelated 
disorder, he complained of intermittent and recurrent 
backaches which were localized in the lower lumbar level.  An 
X-ray of the lumbar spine showed spondylosis on the right 
side of L5 with Grade I spondylolisthesis with a partial 
lumbarization of the first sacral segment.  The veteran was 
instructed to avoid heavy lifting in view of this lumbar 
spine condition, but was advised that he could otherwise 
return to his previous activities.  

The remainder of the VA medical records reveal that the 
veteran continued to complain intermittently of back pain 
which radiated down his left leg, as well as of numbness.  He 
was diagnosed as having persistent Grade I spondylolisthesis 
at L5 with narrowing and sclerosis at L5-S1, spondylolysis at 
L5 and hypertrophic changes, and it was noted that he had had 
rheumatoid arthritis since 1977.  Of specific note, in May 
1986, the veteran underwent a fusion of L4-5 and a 
laminectomy with decompression of L5-S1 nerve root.  None of 
these records, however, establishes an etiological 
relationship between the veteran's current low back disorder 
and his period of military service or any incident therein.

Also of record is a February 1987 statement from the 
veteran's former employer to the effect that the veteran had 
been his employee during the late 1950's and 1960's, with the 
exception of his time in the service.  The former employer 
indicated that after the veteran was discharged from service, 
he complained of back problems and that there were occasions 
when he would be laid up for several days at a time.

In a May 1994 statement, an acquaintance of the veteran 
indicated that since the early 1960's, the veteran had 
experienced serious back problems.  She further indicated 
that his back problems had become progressively worse and, as 
a result, he was seriously disabled.

In a September 1994 report, M.E. Rhoades, M.D. indicated that 
during an orthopedic evaluation, the veteran related that he 
had developed an acute onset of lower back pain in service 
while running.  The veteran denied any previous back-related 
problems.  It was noted that in 1986, the veteran had had 
fusion surgery.  X-rays revealed Grade II spondylolisthesis 
at L5-S1 with some spurring.  Dr. Rhoades stated that he felt 
that the veteran had probably developed some degree of spinal 
stenosis secondary to the injury and subsequent surgery.  It 
was his impression that the veteran's injury was service-
connected.

In a February 1995 statement, Dr. Rhoades indicated that he 
had reviewed the veteran's medical records, in addition to 
the medical history provided by the veteran.  He noted that 
the veteran had injured his low back in 1960 and had had 
intermittent problems since that time.  It was his opinion 
that the veteran's spondylolisthesis was most probably 
present at the time he enlisted into the service and was 
probably aggravated by the in-service injury.  

In a January 1996 medical opinion, a VAMC Chief of Staff 
indicated that he had reviewed the veteran's entire claims 
folder, including his service medical records, VA medical 
records, and the medical statements from Dr. Rhoades.  The VA 
physician concluded that, based on the lack of documented 
complaints after the in-service back strain until 1970, the 
veteran's low back pain in service was an acute and 
transitory condition.  He further explained that 
spondylolisthesis is most commonly caused by spondylolysis 
and that most people with spondylolisthesis had the problem 
since childhood.  He added that in the instance of acute 
spondylolisthesis, one would expect more pain and symptoms 
than were seen in the veteran.  He concluded that it was not 
reasonably probable, possible, or even remotely possible that 
the veteran's current low back pain condition was a 
manifestation of the low back strain for which the veteran 
was treated in service.

In February 1997, Dr. Rhoades submitted a statement in which 
he concurred with the VA physician's opinion regarding the 
etiology of spondylolisthesis.  He indicated that 
spondylolysis was developmental, was sometimes found only 
incidentally on routine X-rays, and often did not result in 
any symptomatology.  Dr. Rhoades stated that, although there 
was no X-ray documentation, the veteran had the condition 
when he entered military service.  He also stated that the 
in-service back injury was most likely related to some 
instability of the lower back.  Dr. Rhoades added that, 
although there was no documentation of problems between 1960 
to 1970, the veteran had stated that he had had intermittent 
problems which the doctor felt would be consistent with his 
injury.  He indicated that he was unable to state 
definitively that the veteran would not have had problems if 
he had not had the injury in service, but that it was his 
impression that the in-service injury was related to the 
current symptomatology.

In a March 1988 letter, Dr. Rhoades indicated that the 
veteran had spondylolisthesis, a slippage of one vertebra 
onto another.  He stated that spondylolisthesis was preceded 
by spondylolysis, a defect in one of the vertebrae which was 
usually developed during adolescence.  It was the opinion of 
Dr. Rhoades that the veteran entered into the service with 
this condition which probably predisposed him to his injury.  
He felt that the veteran's injury was probably an aggravation 
of a pre-existing condition.

In May 1998, the veteran was afforded a VA fee basis 
examination by an orthopedist.  The specialist indicated that 
he had reviewed the veteran's entire claims file, to include 
the medical opinions of Dr. Rhoades and the VA physician.  
The specialist noted that in August 1960, the veteran was 
seen in the dispensary after he felt a "snap" in his back 
while playing softball.  At that time, the veteran was 
advised that he had low back strain, was given heat and pain 
medicine, and was placed on light duty for a few days.  The 
specialist related that there were no further notations in 
the service medical record relating to the veteran's back, 
and that this corresponded with the veteran's recitation of 
the events.  It was noted that the veteran denied having any 
back trouble prior to service.  Once the veteran was 
discharged from service, he related that he had back problems 
on an intermittent basis.  It was noted that in 1986, the 
veteran underwent a fusion at L4-S1 area and had a disk 
removed on the left at L5-S1.  The veteran related that after 
the operation, his back improved for a few years, but that 
over the past six to seven years, he continued to have back 
problems with arthritic spurs.

At the time of the May 1998 examination, the veteran 
complained of low back pain which radiated into his left 
side, buttock and posterior lateral thigh.  The veteran 
indicated that the pain would usually stop in the buttock 
area, but that it would occasionally go down as far as the 
knee.  The veteran's pain was aggravated by the change in 
weather, twisting, tripping and sudden jolting.  The veteran 
reported that if the pain was too bad, he would wear a 
corset.  The specialist noted that the veteran had received 
treatment during service and that there were no other further 
evaluations or complaints of his back until the late 1960's 
and early 1970's.  It was noted that there was never any 
indication that the veteran had a serious problem until the 
late 1980's, when he was found to have spondylolysis and a 
disk problem.  The specialist stated that the fact that the 
veteran had spondylolisthesis with a Grade I or Grade II slip 
would indicate that such disorder probably occurred in his 
youth and teenage years, and that such disorder is considered 
to be a developmental type of problem.  He felt that if the 
veteran had sustained a fracture to his spine during service, 
he would have experienced excruciating pain and discomfort 
and would have required hospitalization and significant 
visits.  He stated that he would have a hard time relating 
the one incident in service to the veteran's current low back 
problems, given that there was no evidence of any medical 
evaluation for low back symptoms for approximately ten years 
after the in-service injury. 
 

II.  Law and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (1999).  

Where a veteran served continuously for a period of ninety 
days or more during a period of war and certain chronic 
diseases (including arthritis) become manifest to a degree of 
10 percent or more within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 
(1999).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107(b).  
Under that provision, a veteran is entitled to the "benefit 
of doubt" when there is an approximate balance of positive 
and negative evidence.  The preponderance of the evidence 
must be against the claim for benefits to be denied.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the law requires that the veteran prevail.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


III. Analysis

Initially, the Board finds that the veteran's claim of 
service connection for a low back disability is well-grounded 
within the meaning of 38 U.S.C.A. 5107.  Since he has 
submitted a well-grounded claim, VA has a duty to assist in 
the development of facts pertinent to the claim.  Id.  
Consistent with such duty, the Board remanded this matter in 
January 1998 for additional development of the evidence, to 
include obtaining any additional treatment records, and 
affording the veteran a fee basis orthopedic examination.  

A review of the record indicates that the development 
requested by the Board in its January 1998 remand has been 
completed.  See Stegall v. West, 11 Vet. App. 268 (1998).  
The record shows that the RO scheduled (and the veteran 
attended) an orthopedic medical examination in May 1998.  The 
report of the examination is thorough and responsive to all 
the Board's January 1998 remand questions.  The examination 
report indicates that the claims folder was reviewed by the 
examiner.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).  
Thus, the Board finds that the development completed in this 
case is in full compliance with the Board's remand 
instructions.  Stegall, supra.  

In addition, the Board notes that neither the veteran nor his 
attorney has identified any outstanding, relevant evidence 
which may support his claim.  In fact, in a February 2000 
letter, the veteran's attorney indicated that they had no 
further evidence to submit and requested expeditious 
consideration of his claim.  Based on the foregoing, and in 
light of the comprehensive nature of the most recent medical 
examination report, the Board finds that all relevant facts 
have been adequately developed to the extent possible; no 
further assistance to the veteran in developing the facts 
pertinent to his claims is required to comply with the duty 
to assist the veteran as mandated by 38 U.S.C.A. § 5107(a).

Turning to the merits of his claim, the Board notes that the 
veteran contends that he currently has a low back disorder as 
a result of an injury he sustained while playing softball 
during service in August 1960.  He claims that he has 
experienced low back pain since that time and has submitted 
lay statements in support of this contention.

As set forth above, his service medical records confirm that 
he was seen once during service for a low back strain after 
playing softball.  However, the remaining service medical 
records are negative for any other medical evaluations and/or 
treatment relating to the low back.  In fact, at his May 1962 
military separation medical examination, the veteran's spine 
normal and no low back disorder was found.  

Likewise, the post-service medical evidence of record is 
negative for complaints or findings of a low back disability 
for many years after service separation.  After the veteran 
was discharged from service in 1962, he was seen on several 
occasions for unrelated disorders.  However, treatment 
records dated prior to March 1970 are entirely silent for 
complaints or abnormalities pertaining to the low back.  The 
first objective evidence of any low back disorder was not 
until March 1970, when he was hospitalized by VA for an 
unrelated disorder.  At that time, the veteran complained of 
low back pain; however, he did not attribute such pain to 
service, report a history of injury, nor did he indicate that 
it had been a longstanding problem.

Based on the evidence set forth above, it cannot be concluded 
that the in-service low back strain was chronic in nature.  
However, as set forth above, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Thus, if there is a nexus between the 
current condition and service, service connection may be 
established.  Godfrey v. Derwinski, 2 Vet. App. 354 (1992).

Clearly, in this case, conflicting opinions have been 
provided regarding the etiology of the veteran's current low 
back disorder.  As indicated above, there is a medical 
opinion from Dr. Rhoades which supports the veteran's claim 
and two others that do not.  Therefore, the Board must weigh 
the probative value of this medical evidence.  The Court has 
held that "[t]he probative value of medical opinion evidence 
is based on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion that the physician reaches. 
. . As is true with any piece of evidence, the credibility 
and weight to be attached to these opinions [are] within the 
province of the [BVA as] adjudicators. . ."  Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993). 

Prior to addressing the credibility and weight to be attached 
to the medical opinions of record, the Board wishes to 
address the probativeness of the veteran's statements and the 
lay assertions to the effect that he experienced continuous 
low back symptoms since the in-service injury.  In that 
regard, the Board finds that it is significant to note that 
the contemporaneous clinical records from the veteran's 
period of service, as well as the initial post service 
treatment records, are negative for any report of continuous 
low back complaints after the 1960 injury. The Board observes 
that when the veteran was examined for separation in May 
1962, although other medical conditions were noted, no 
mention was made of current back symptoms or even 
historically to the 1960 episode.  In fact, no reference to 
the back is of record until early 1970, at which time the 
veteran specifically described low back symptoms.  At that 
time, however, he did not give a history of a low back injury 
in service followed by continuous symptoms.  

Clearly, these contemporaneous records are strong evidence 
that no significant in-service back injury occurred as 
evidenced by the lack of records suggesting such.  As the 
Court has held, while the concept of continuity of 
symptomatology focuses on continuity of symptoms, not 
treatment, in a merits context the lack of evidence of 
treatment may bear upon the credibility of the evidence of 
continuity.  Savage v. Gober, 10 Vet. App. 488, 496 (1997).  
The record in this case discloses a span of nearly ten years 
without any clinical evidence to support the lay recollection 
offered decades after the event of a continuity of symptoms.  
Even when the veteran was initially seen for back complaints 
in early 1970, the clinical records conspicuously lack any 
recorded history of in-service trauma or continuity of 
symptoms.

In view of the foregoing, the Board finds that the 
contemporaneous medical records are entitled to far more 
probative weight than the recollections of the veteran and 
the other lay witnesses, of events which occurred more than 
twenty years prior.  The negative clinical evidence from 
service and shortly thereafter is clearly more probative than 
the remote recollections of lay parties.  To summarize, the 
fact that the contemporaneous records do not provide 
subjective or objective evidence that supports the contention 
that the veteran experienced continuous low back 
symptomatology since the in-service injury is highly 
probative evidence against the claim.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991); see also Savage, 
supra.  

In that regard, in considering the medical opinion of record 
which supports the veteran's claim of a causal relationship 
between his current back disability and the in-service 
injury, the Board notes the opinion is premised, in part, on 
the veteran's reports of intermittent back pain since the in-
service injury.  In view of the Board's findings above, Dr. 
Rhoades' opinion which is based on such a scenario is 
entitled to little probative weight because it is not founded 
upon an accurate history of the disability.  See Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); see also Reonal 
v. Brown, 5 Vet. App. 458, 460-61 (1993) (an opinion based on 
an inaccurate factual premise has no probative value).  

On the other hand, the Board finds that the opinions that are 
against the claim, namely those of the VA examiner and the 
fee-basis examiner, are founded upon a far more accurate 
medical history and thus are entitled to by far the greater 
probative value.  Accordingly, as the preponderance of the 
evidence does not support the conclusions that the current 
low back disorder was incurred in or aggravated by service, 
the veteran's claim for service connection for this disorder 
must be denied.  The benefit of the doubt doctrine is not for 
application where the clear weight of the evidence is against 
the claim.  Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 
5107(b).


ORDER

Service connection for a low back disability is denied.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 
- 10 -


- 1 -


